DECISION
On March 24, 2016, Defendant was revoked in two causes, DC-12-020 (Driving Under the Influence) and DC-14-007 (Criminal Endangerment) and was sentenced to the Department of Corrections for two (2) years with a recommendation for placement in the Connections Corrections Program. Defendant was granted credit for 23 days served. All previous conditions of probation were re-imposed. The Defendant was ordered to pay $80 for fees and surcharges; the cost of the Public Defender was waived.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court *67(hereafter “the Division”).
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
The Defendant appeared by Vision Net from the Lewis and Clark County Courthouse and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.